[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 265 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 266 
This being a case of public importance should be disposed of promptly, by *Page 267 
a final decree of this court, as we have disposed of other contests over an appointment to fill a vacancy in a public office, — such as State ex rel. Palfrey v. Judges of Criminal Dist. Court of Parish of Orleans, 199 La. 232, 5 So. 2d 756, and State ex rel. Livaudais v. Himel, 201 La. 168, 9 So. 2d 509.
There is no doubt that the Governor had authority to appoint the plaintiff, Walter J. Blaize, to the office of sheriff, to fill the vacancy caused by the death of Sheriff Dauterive on June 1, 1943, because, at that time the unexpired portion of the term of office was less than a year. According to Section 69 of Article VII of the Constitution, vacancies occasioned by death, resignation, or otherwise, in the office of sheriff (or in the office of district judge or district attorney or clerk of court), shall be filled by appointment by the Governor if the unexpired portion of the term is less than a year. And by Section 12 of Article V of the Constitution the Governor is authorized to fill vacancies that occur during a recess of the Senate, in cases not otherwise provided for in the Constitution, by granting commissions which shall expire at the end of the next session of the Senate.
A successor to the late Sheriff Dauterive, for the full term of four years, will be elected in the next general state election, which, according to Section 2 of Act No. 224 of 1940, will be held on Tuesday the next day after the third Monday in April 1944. The third Monday in April 1944 will be the 17th day of April; hence the election will be held on Tuesday, the 18th day of April, 1944. According to Section *Page 268 
25 of Act No. 224 of 1940, it will be the duty of the Governor to issue a commission to the newly-elected sheriff at the expiration of thirty days after the date of his election, and the new sheriff may then qualify immediately. Accordingly, the successor to Sheriff Dauterive, for the full term of four years, may qualify and take possession of the office on May 19, 1944; which date will be less than a year after the date of the death of Sheriff Dauterive, June 1, 1943.
Sheriff Dauterive took his oath of office as sheriff on May 25, 1940, and the oath was filed and recorded in the office of the Clerk of Court in the Parish of Plaquemines on May 28, 1940, but the oath was not recorded or filed in the office of the Secretary of State until June 14, 1940. Because of that delay in the filing of the oath of office with the Secretary of State, it is contended that the four-year term of office of Sheriff Dauterive will not expire until June 14, 1944. The question whether Sheriff Dauterive, if he had lived, might object to his successor's taking possession of the office until June 14, 1944, is a question which does not arise in this case. In that respect the facts of the case are the same as were the facts in the case where Judge R. Emmett Hingle died and Judge Leander H. Perez was appointed by Governor Pleasant to fill the unexpired portion of the term of office of Judge Hingle. The appointment of Judge Perez by the Governor was contested on the ground that the unexpired portion of the term of Judge Hingle was more than a year at the time of his death. Judge Hingle took the oath of office and commenced his four-year *Page 269 
term on December 9, 1916. He died on December 4, 1919. Hence it was argued, in opposition to the authority of the Governor to appoint Judge Perez, that the unexpired portion of the term of Judge Hingle was more than a year at the time of his death. But it was pointed out on behalf of Judge Perez that the successor to Judge Hingle for the full term of four years would be elected on Tuesday the next day after the first Monday in November, 1920, and that, as the first day of November would fall on Monday in 1920, the election of the successor to Judge Hingle would be held on Tuesday, November 2, 1920, and that the successor might qualify thirty days after being elected, or say on December 2 or 3, 1920, which was less than a year after Judge Hingle's death. Accordingly, this court held in the case entitled In re Perez,146 La. 373, 83 So. 657, 660, on January 12, 1920, that the unexpired portion of the term of office of Judge Hingle was less than a year at the time of his death, and therefore that the commission which the Governor had issued to Judge Perez to fill the unexpired portion of the term of Judge Hingle was valid, and that Judge Perez was entitled to take possession of the office. In the course of the opinion this court said: "The misfortune that put an end to the term or tenure of office of Judge Hingle has put aside the question whether he might have held office until the 9th of December, 1920, even though his successor might have qualified sooner. The question before the Governor was: When might a successor qualify for the full term of four years? The Governor's answer was: December 2, 1920; that is, less than a year *Page 270 
from the date of Judge Hingle's death. The election must be held on Tuesday the next day after the first Monday in November, 1920. It so happens that the 1st day of November will be Monday. Therefore the election will be held on the 2d day of November. The judge then elected may qualify 30 days after his election; say on the 2d or 3d day of December, 1920. The unexpired part of the term of the office made vacant by the death of Judge Hingle was, according to that calculation, less than a year; and, under the law, the Governor had reason to assume that he had authority to appoint a judge for the unexpired term."
There is nothing in the decision which this court rendered in the case of State ex rel. Palfrey v. Judges of Criminal District Court of Parish of Orleans, on January 5, 1942, 199 La. 232,5 So. 2d 756, that conflicts with the decision just cited, in the matter entitled In re Perez, 146 La. 373, 83 So. 657. The reason why the Governor did not have authority to appoint Campbell Palfrey Sheriff of the Criminal District Court for the Parish of Orleans, to fill the vacancy caused by the death of Sheriff George E. Williams, which occurred during the recess of the Senate, was that the filling of a vacancy in the office of Criminal Sheriff for the Parish of Orleans was otherwise provided for in Section 93 of Article VII of the Constitution, giving the Judges of the Criminal District Court the authority to fill the vacancy. Section 12 of Article V of the Constitution would have given the Governor authority to fill the vacancy in that case by the appointment of Palfrey, if the filling of the vacancy had not been *Page 271 
otherwise provided for in the Constitution. But Section 12 of Article V is qualified by the declaration that the Governor shall have the power to fill vacancies occurring during a recess of the Senate only in cases not otherwise provided for in the Constitution. And Section 93 of Article VII of the Constitution, which was applicable to Palfrey's case, makes provision for filling vacancies only in the office of civil sheriff, clerk of the civil district court, recorder of mortgages, and register of conveyances, in which offices vacancies shall be filled temporarily by the judges of the civil district court, and the vacancies in the office of criminal sheriff, clerk of the criminal district court, clerk and constable of the city courts, in which offices vacancies shall be filled temporarily by the judges of the courts to which they are attached. That section of Article VII of the Constitution has no reference whatsoever to any other office except the offices just named. Hence the decision in the Palfrey case is not a precedent for this case, or for any case where a vacancy is to be filled in any public office, other than the office of civil sheriff, clerk of the civil district court, recorder of mortgages, register of conveyances, criminal sheriff, clerk of the criminal district court, or clerk or constable of a city court, in the Parish of Orleans.
All of this was explained fully in the opinion rendered in the Palfrey case, 199 La. pages 237 and 238, and 5 So. 2d 757 and 758, thus:
"But the only authority conferred upon the Governor to fill vacancies by making appointments during a recess of the Senate *Page 272 
is that which is conferred by Section 12 of Article V of the Constitution, and is limited to cases where the filling of the vacancy is not otherwise provided for in the Constitution, — thus:
"`The Governor shall have the power to fill vacancies that may occur during the recess of the Senate, in cases not otherwise provided for in this Constitution, by granting commissions which shall expire at the end of the next session;' et cetera.
"That section in the Constitution does not give the Governor authority to fill the vacancy in this instance [In the Palfrey case] by making a recess appointment, without the advice and consent of the Senate, or without confirmation by the Senate, because the filling of the vacancy in this instance is otherwise provided for in the Constitution, — in Section 93 of Article VII, giving the Judges of the Criminal District Court the authority to fill the vacancy temporarily, or until it is `filled by election or appointment, as provided by law.' There is no reason why the writers of the Constitution should have provided for two temporary fillings of the vacancy in a case like this [Palfrey case], — one temporary filling of the vacancy by the judges of the court whose orders and decrees the sheriff executes, — and another temporary filling of the vacancy by the Governor, by granting a commission which shall expire at the end of the next session of the Legislature."
The difference between the present case and the Palfrey case is explained even more thoroughly in the Livaudais case, 201 La. pages 174-177, and 9 So.2d pages 510-512, *Page 273 
from which the following excerpts are quoted, thus:
"Under authority of section 69 of article 7 of the Constitution the Governor had authority to fill the vacancy caused by the removal of Judge Meraux from office. That section of the Constitution provides that vacancies caused by death, resignation, or otherwise, in the office of district judge, district attorney, sheriff, or clerk of the district court, where the unexpired portion of the term is less than one year, shall be filled by appointment by the Governor, with the advice and consent of the Senate; and in cases where the unexpired portion of the term is one year, or more, the vacancy shall be filled by special election, to be called by the Governor, and held within sixty days after the occurrence of the vacancy. The unexpired portion of the term of office of Judge Meraux was less than a year at the time of his removal from office. And, as the vacancy occurred during the recess of the Senate, the Governor had authority under section 12 of article 5 of the Constitution, to grant a commission which shall expire at the end of the next session of the Senate. In the case of State ex rel. Williams v. Cage, Judge, 196 La. 341, 199 So. 209, it was held that the Governor would have had the right to fill a vacancy in the office of judge of the Civil District Court for the Parish of Orleans, if the unexpired portion of the term of office had been less than a year when the vacancy occurred. * * *
"District Attorney Perez and Sheriff Dauterive, in the suit in which they have obtained the order from Judge Himel commanding *Page 274 
Judge Livaudais to show cause why he should not be enjoined from discharging his duties as judge in the district court in and for the 25th Judicial District, contended that Governor Jones did not have authority under section 69 of article 7 or under section 12 of article 5 of the Constitution to fill the vacancy caused by the removal of Judge Meraux from office by making an appointment without obtaining the advice and consent of the Senate. They cite the case of State ex rel. Palfrey v. Judges of Criminal District Court, 199 La. 232, 5 So. 2d 756. In that case it was held that the Governor did not have the right to make an appointment to fill a vacancy in the office of Criminal Sheriff for the Parish of Orleans, without obtaining the advice and consent of the Senate, notwithstanding the vacancy occurred during a recess of the Senate and notwithstanding the unexpired portion of the term of office was less than a year. But the reason for the decision was that section 12 of article 5 authorizes the Governor to make recess appointments to fill vacancies only in cases not otherwise provided for in the Constitution. And with regard to the office of Criminal Sheriff for the Parish of Orleans it is provided in section 93 of article 7 that vacancies in that office shall be filled by appointment by the Judges of the Criminal District Court. With regard to the office of District Judge, the only provision for filling a vacancy is in section 69 of article 7, where it is provided that the vacancy shall be filled by appointment by the Governor with the advice and consent of the Senate where the unexpired portion of the term is less than a year, and that the vacancy *Page 275 
shall be filled by a special election called by the Governor if the unexpired portion of the term is a year or more. The provisions of that section are subject, of course, to the provision in section 12 of article 5, giving the Governor authority to fill vacancies occurring during a recess of the Senate, in cases not otherwise provided for in the Constitution, by granting commissions which shall expire at the end of the next session of the Senate. * * * The decision in State ex rel. Palfrey v. Judges of Criminal District Court is not at all applicable to this case because in this case the filling of the vacancy is provided for by appointment by the Governor under section 69 of article 7 and section 12 of article 5, of the Constitution, and is not otherwise provided for in the Constitution. In Palfrey's case the filling of the vacancy was otherwise provided for in the Constitution, in section 93 of article 7, which declared that the Judges of the Criminal District Court should fill the vacancy. Section 12 did not authorize the Governor to make the recess appointment in that case because the authority granted to the Governor by that section is limited to cases not otherwise provided for in the Constitution."
The present suit was brought by Walter J. Blaize, under authority of the commission issued by the Governor on June 7, 1943, appointing Blaize sheriff for the unexpired portion of the term of the late Sheriff Dauterive. The suit was instituted in the Parish of East Baton Rouge against Jerome A. Hayes, Supervisor of Public Funds, and Rufus W. Fontenot, Collector *Page 276 
of Revenue, for the purpose of testing the title to the office of tax collector. The sheriffs, outside of the Parish of Orleans, are ex officio tax collectors. In case of a vacancy in the office of sheriff, occasioned by death, resignation or otherwise, the coroner does not succeed to the office of sheriff, or become sheriff, but merely performs the duties pertaining strictly to the office of a sheriff until the vacancy is filled by appointment or election as the case may be. But the coroner has nothing to do with the office of tax collector. On that subject Section 71 of Article VII provides: "Except in the parish of Orleans, the coroner shall act for and in place of the sheriff, whenever the sheriff shall be a party interested, and whenever there shall be a vacancy in the office of sheriff, until such vacancy shall be filled, and if there be no coroner then the district court may make a temporary appointment, but the coroner shall not, during such vacancy, discharge the duties of tax collector."
It is plain therefore that in case of a vacancy in the office of sheriff the coroner acts for and in the place of the sheriff, only as sheriff, "but the coroner shall not, during such vacancy, discharge the duties of tax collector." By Act No. 280 of 1938 it is made the duty of the Supervisor of Public Funds to take charge and control of the office of tax collector in case of a vacancy in the office of sheriff and ex officio tax collector, and to perform the duties of the office of tax collector until a successor to the sheriff is appointed or elected, as the case may be, in the manner provided by the constitution and laws of the State. *Page 277 
Accordingly, in this instance, the Supervisor of Public Funds took charge and control of the office of tax collector for the Parish of Plaquemines when the office became vacant by the death of Sheriff Dauterive, and is continuing to hold the office and to perform the duties of tax collector, notwithstanding the appointment of Walter J. Blaize to the office of sheriff and ex officio tax collector for the unexpired portion of the term of Sheriff Dauterive. The record discloses that the Coroner of the Parish of Plaquemines refused to recognize the validity of the appointment of Blaize and therefore refused to surrender to him the office of sheriff. The coroner claims that he succeeded to the office of sheriff when Sheriff Dauterive died; and the coroner contends that the unexpired portion of the term of Sheriff Dauterive was more than a year at the time of his death, and hence that the Governor was without authority to appoint Blaize sheriff for the unexpired portion of the term. Therefore, in order to test the validity of the Governor's appointment of Blaize as sheriff and ex officio tax collector, he brought this mandamus suit against the Supervisor of Public Funds, at his official domicile, in Baton Rouge, to compel the supervisor to surrender to the plaintiff the office of tax collector for the Parish of Plaquemines. It appears that the Collector of Revenue, who also has his official domicile and office in Baton Rouge, contended that, under the provisions of Section 26 of Article VI of the Constitution, and notwithstanding Act No. 280 of 1938, it became his duty to take charge and control of the office of tax collector when the office became vacant by the *Page 278 
death of the sheriff and to continue to perform the duties of the office until the vacancy in the sheriff's office should be filled. The plaintiff, in this case, therefore, made the Collector of Revenue a party defendant, in order to quiet any claim that he might assert to have charge and control of the office of tax collector for the Parish of Plaquemines.
In answer to the suit, the Supervisor of Public Funds and the Collector of Revenue both contested the validity of the appointment of Sheriff Blaize, on the ground that the unexpired portion of the term of office of the late Sheriff Dauterive was more than a year at the time of his death. The case was submitted to the district court on a stipulation of facts, there being no dispute about the facts. The judge of the district court decided that the unexpired portion of the term of office of the late Sheriff Dauterive was less than a year, according to the decision which this court had rendered in the matter entitled In re Perez,146 La. 373, 83 So. 657, and hence that the commission which the Governor had issued to Blaize, appointing him sheriff for the unexpired portion of the term of the late Sheriff Dauterive, was a valid commission and appointment, and that Sheriff Blaize was entitled to take charge and control of the office of tax collector. The judge therefore rendered judgment in favor of the plaintiff accordingly on June 17, 1943. The defendants, in order to obtain a final adjudication on the question of validity of the appointment of Blaize as sheriff and ex officio tax collector applied to this court for writs of certiorari and prohibition. *Page 279 
The relators averred that the question of validity of the appointment of Blaize as sheriff and ex officio tax collector, for the unexpired portion of the term of the late Sheriff Dauterive, was a question of public importance, and that, as this court was about to go into vacation, there was no adequate remedy by appeal, for obtaining a prompt and final decision of the question.
Three oppositions to the granting of writs of certiorari and prohibition have been filed in this court. One of the oppositions was filed by five residents of Plaquemines Parish, averring that they were appointed deputy sheriffs by the coroner, acting sheriff, on June 1, 1943, after the death of Sheriff Dauterive. The opponents aver that they applied to the district court for a suspensive appeal from the judgment rendered in favor of Blaize on June 17, 1943, and that the judge of the district court refused to grant them a suspensive appeal. We see no reason why the five deputies should be allowed to stay execution of the judgment by appealing from it; but the question whether they were entitled to an appeal from the judgment is not presented in this case, because they are not asking this court in this case to mandamus the judge of the district court to grant them an appeal, but are merely opposing the petition of the defendants in this case for writs of certiorari and prohibition. The five deputies merely annex to their opposition a carbon copy of the petition which they filed in the district court for an appeal from the judgment of that court. They base their claim to the right of appeal — and base their opposition in this proceeding *Page 280 
— upon the contention that under Section 71 of Article VII of the Constitution the title to the office of sheriff became vested in the coroner by the death of the late Sheriff Dauterive. The five opponents contended in their petition for an appeal — and contend in their opposition filed in this court — that notwithstanding the dates which we have given, the unexpired portion of the term of the late Sheriff Dauterive was more than a year at the time of his death. That contention, of course, is disposed of by the ruling in the case entitled In re Perez,146 La. 373, 83 So. 657. The five deputy sheriffs have no such interest in this suit as to entitle them to the right to oppose the petition of the defendants for writs of certiorari and prohibition; and if it should be conceded that the opponents have a right to make the opposition there would be no merit in the opposition.
In the case entitled In re Perez, 146 La. 373, 83 So. 657, 658, the Clerk of the District Court, Frank J. Lobrano, and the District Attorney, N.H. Nunez, filed interventions, opposing the demand of Judge Perez to be allowed to take possession of the office of district judge under his appointment for the unexpired portion of the term of the late Judge Hingle. Both of the interveners contended that the unexpired portion of the term of Judge Hingle was more than a year at the time of his death, and hence that the Governor had no authority to appoint Judge Perez. The clerk of court contended that the proceeding by Judge Perez should have been brought against him, the clerk of court, and he complained that he was not even notified of the proceeding. The district *Page 281 
attorney based his right to intervene upon the averment (which we quote literally from the report of the case) "that, as district attorney, he was ex officio the representative of the people of the judicial district". But we held that neither of the interveners had any standing in court to oppose the demand of Judge Perez for possession of the office under his appointment for the unexpired portion of the term of Judge Hingle. In disposing of the interventions the court declared: "It is true, the district attorney and the clerk of the Twenty-Ninth judicial district court, as interveners in this proceeding, ask us to go behind the commission issued to Judge Perez and treat the appointment as invalid. They say that Judge Hingle qualified as judge on the 9th of December, 1916 and that therefore his four-year term of office would not have expired until the 9th of December, 1920, if he had lived until that date. The interveners therefore argue that the unexpired part of the term of Judge Hingle was more than a year at the date of his death, the 4th of December, 1919; and that the vacancy should be filled by a special election. Our opinion is that the interveners have no standing in this case to question the validity of the commission of Judge Perez."
Another opposition to the petition for writs of certiorari and prohibition was filed in this court by several hundred — apparently as many as 822 — residents and registered voters and electors of the Parish of Plaquemines, including 94 property taxpayers residing in the parish. They also have attached to their opposition a copy of a petition which they filed *Page 282 
in the district court for a suspensive appeal from the judgment rendered in favor of the plaintiff, Blaize, on June 17, 1943. These opponents do not show any special interest that might entitle them to a suspensive appeal, but if it should be conceded that they had such an interest as might have entitled them to a suspensive appeal, there is no such issue tendered by them in this proceeding, because they are not asking in this case for a mandamus to compel the judge of the district court to grant them an appeal. The only interest which they claim for opposing the granting of writs of certiorari and prohibition in this case is expressed in the third paragraph of the copy of their petition filed in the district court for a suspensive appeal, where they allege that, as citizens and taxpayers of the Parish of Plaquemines, they contribute to the public funds from which the salary and expenses of the sheriff and ex officio tax collector and his deputies are paid, and hence that they, the opponents, "are entitled to have said office occupied only by a duly qualified officer, as provided by the Constitution of this State." A sufficient answer to that allegation is that, when this court decides finally in this case that the appointment of the plaintiff, Walter J. Blaize, as sheriff and ex officio tax collector, is a valid appointment, the opponents may depend upon it that the office will be "occupied only by a duly qualified officer, as provided by the Constitution of this State."
The third opposition to the granting of writs of certiorari and prohibition in this case was filed by the Police Jury of the Parish of Plaquemines, through its president. *Page 283 
The claim of the police jury to the right to oppose the granting of supervisory writs is founded upon the averment that the police jury is the principal taxing body and receives the largest revenues from the collection of ad valorem taxes, license taxes and other taxes collected by the tax collector, and hence that the police jury "is entitled to have its taxes and licenses collected by none other than a constitutionally qualified Tax Collector for said Parish." A sufficient answer to this, of course, is that when this court pronounces the judgment of the district court correct the police jury will be assured that its licenses and taxes will be collected by none other than a constitutionally qualified tax collector.
In all of the three oppositions the opponents contend that the judgment rendered in favor of the plaintiff on June 17, 1943, was obtained by prearrangement and collusion and fraud between the plaintiff and the defendants. There is a distinction between obtaining a judgment by collusion and obtaining a judgment for the purpose merely of testing the validity of something the validity of which is in doubt or dispute. The only suits in which the consent of the plaintiff and defendant to obtain a judgment in favor of the plaintiff constitutes collusion and fraud are suits for divorce or for separation from bed and board. The reason for that is that the Civil Code, in article 140, and public policy itself, forbid the obtaining of a divorce by consent of the parties. The law condemns also suits in which a debtor and creditor conspire to defraud another creditor. But there is no collusion or fraud or *Page 284 
wrongdoing in the filing and prosecuting of a test case for the purpose of obtaining a judicial decree of a court of final jurisdiction on a question which is disputed, or on which some doubt has been cast, even though both parties, plaintiff and defendant, desire that the suit shall be decided in a given way. We have examples of this every day, in suits to test the validity of proposed tax levies, or proposed bond issues, and in suits to test the title to real estate. Such a lawsuit is not objectionable to the courts merely because the parties to the suit believe that it should and desire that it shall be decided in a given way. That is particularly true where the question to be decided is a question of public importance, as in this case, where the title to a public office is in question.
The opponents in this proceeding contend that the district court in Baton Rouge did not have jurisdiction to decide the case, and that the district court in Plaquemines Parish is the only court that had original jurisdiction. The reason why the suit was brought properly in Baton Rouge is that both of the defendants have their official domicile in the Parish of East Baton Rouge. They contested the title to the office of Tax Collector. No one else was disputing Blaize's title to the office of sheriff, except the coroner of the Parish of Plaquemines, who claimed only such authority as came to him by virtue of Section 71 of Article VII of the Constitution. Under that section he had no color of title to the office of sheriff, but merely performed the duties pertaining to the office of sheriff until a successor to the late sheriff *Page 285 
was appointed. The coroner is not a party to this suit. It may be conceded that, if Blaize had seen fit to sue the coroner, the place in which to institute the suit would have been in Plaquemines Parish. But, as the provisions of Section 71 of Article VII of the Constitution did not invest the coroner with any title or color of right to the office of sheriff or tax collector of the Parish of Plaquemines, there is no good reason why Blaize should have sued the coroner to have it judicially declared that the appointment of Blaize to the office of sheriff and ex officio tax collector was a valid appointment. And there is no doubt that, as Blaize had the right to bring this suit against the Supervisor of Public Funds and the Collector of Revenue, to test the title to the office of tax collector, the only parish in which the suit could have been instituted against them is the Parish of East Baton Rouge.
Adverting now to the merits of this case, it might be argued that the Governor may not be prompt in issuing a commission to the sheriff who will be elected for the four-year term on April 18, 1944, — and hence that the unexpired portion of the term for which the late Sheriff Dauterive was elected in 1940 may be extended in that way beyond a year from the date of his death, June 1, 1943. The answer to that argument is that it must be presumed that the Governor will perform his duty promptly, by issuing a commission to the newly-elected sheriff on or about May 19, 1944, being 30 days after the date of his election. That is less than a year from the date of the death of Sheriff Dauterive, *Page 286 
— June 1, 1943. If the fact that the Governor might defer the performance of his duty to issue a commission to the newly-elected sheriff on May 19, 1944, should be considered a sound argument in this case, it would never be possible to determine the length of the unexpired portion of the term of office, when a vacancy is caused by death. It is a mathematical certainty that the rule which was applied in the case entitled In re Perez, 146 La. 373, 83 So. 657, is the correct rule, and is the only possible rule by which it could be determined in a case like this whether the vacancy in the office should be filled by appointment by the Governor or by a special election to be called by him, under the provisions of Section 69 of Article VII, and of Section 12 of Article V, of the Constitution. According to the plain terms of these provisions in the Constitution, and the ruling in the case entitled In re Perez, 146 La. 373, 83 So. 657, the writs of certiorari and prohibition prayed for by the defendants in this case should be denied on the ground that the judgment of the district court is correct.
For these reasons the petition for writs of certiorari and prohibition is denied.
HIGGINS, FOURNET, and PONDER, JJ., dissent.